DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 6, 7, 9, 10, 11, 12, 13, 14, 15, 16 are objected to under 37 CFR 1.75(c) as being in improper form because they depend from multiple dependent claim(s).  Although multiple dependents are permissible, a claim cannot refer back to another multiple dependent claim.  In this case, Claim 5 is a multiple dependent so another multiple dependent cannot refer back to that claim.  The same is true for the other multiple dependent claims.  See MPEP § 608.01(n).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 of U.S. Patent No.: 10471385. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘385 discloses .  
As to the “solid state admixture” feature, the compounds, since they are individually distributed on a particulate support, would be solids since these compounds are typically solids.  As to the “admixture”, since the compounds are “individually distributed” in ‘385, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this can be considered a mixture since they are both supported on the particulate and the “distributed” feature includes both separate and mixed combinations.
	Claim 12 of ‘385 contains all the features of Claim 16 of this application.

Claim Rejections - 35 USC §102/ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 2 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gadkaree (US Pub.: 2011/0020202).
Gadkaree describes a sorbent composition (title) that can include a metal sulfide that is bonded to a carbon matrix (para. 91).  The two are combined through a dry mixing process, which forms a mixed combination of the two compounds (para. 0132).  This can be considered a solid state admixture.  The metal used in the metal sulfide can include one of the metals listed in para. 92, which include transition metals.  The carbon can be considered the inorganic base.
Alternatively, although the compound may include other ingredients, it has been held that the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,'  the terms containing'  and mixture'  are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).

Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 12, 16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ergang (US Pub.: 2013/0089479).
As to Claims 1, 5, 7, 8 and 10, Egang describes a sorbent composition (abstract) that includes the following composition:

    PNG
    media_image1.png
    127
    521
    media_image1.png
    Greyscale

(claim 1).
The formula represents the three compounds present, which includes: a water-retention aid (a silicate), a basic inorganic component (such as Ca(OH)2) and a sulfur-based component (such as copper sulfide) (para. 22).
The three being mixed together (para. 103) to form a final solid product (see claim 1).
Since the process of making them mixes them all together and the final product is a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention that the final product can be considered a solid state admixture of the three compounds.
	
	As to Claim 2, the claims use the “consisting essentially of” feature.  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of” certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. See MPEP section 2111.03 [R-3].

	Claim 3 modifies Claim 2 by stating that the composition can include a support carrying the admixture.   It would have been obvious to one of ordinary skill in the art at the time of the invention that the support does not materially affect the basic and novel characteristic(s) of the claimed invention.  Therefore, inclusion of the support does not violate the “consisting essentially of” features of claim 2.
As to the specific reference, Egang describes a sorbent composition (abstract) that includes the following composition:

    PNG
    media_image1.png
    127
    521
    media_image1.png
    Greyscale

(claim 1).
The formula represents the three compounds present, which includes: a water-retention aid (a silicate), a basic inorganic component (such as Ca(OH)2) and a sulfur-based component (such as copper sulfide) (para. 22).
The three being mixed together (para. 103) to form a final solid product (see claim 1).
Since the process of making them mixes them all together and the final product is a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention that the final product can be considered a solid state admixture of the three compounds.
	As to the additional features of Claim 3, the support of Egang, which is mixed with the sorbent compounds (see above) can be considered “supporting” the sorbent materials.


As to claim 4, the “consisting essentially of” features of Claim 2 are re-iterated here.  As to those feature, Egang describes a sorbent composition (abstract) that includes the following composition:

    PNG
    media_image1.png
    127
    521
    media_image1.png
    Greyscale

(claim 1).
The formula represents the three compounds present, which includes: a water-retention aid (a silicate), a basic inorganic component (such as Ca(OH)2) and a sulfur-based component (such as copper sulfide) (para. 22).
The three being mixed together (para. 103) to form a final solid product (see claim 1).
	The process of making the sorbent in Egang contains other compounds used to manufacture the sorbent materials (see example 1 for instance).  However these compounds 
does not materially affect the basic and novel characteristic(s)” of the claimed invention.

	As to Claim 9, Egang states that the compound used can include polysufides (para. 9, 16, 19, 36, 62).

As to Claim 12, Ergang discloses that their composition includes: a water-retention aid (a silicate), a basic inorganic component (such as Ca(OH)2) and a sulfur-based component (such as copper sulfide) (para. 22).  Alternatively, Ergang teaches that the sulfide can include sodium sulfide (para. 67).  
As to Claim 16, Ergang describes a sorbent composition (abstract) that includes the following composition:

    PNG
    media_image1.png
    127
    521
    media_image1.png
    Greyscale

(claim 1).
The formula represents the three compounds present, which includes: a water-retention aid (a silicate), a basic inorganic component (such as Ca(OH)2) and a sulfur-based component (such as copper sulfide) (para. 22).
The three being mixed together (para. 103) to form a final solid product (see claim 1).
Since the process of making them mixes them all together and the final product is a solid, it would have been obvious to one of ordinary skill in the art at the time of the invention that the final product can be considered a solid state admixture of the three compounds.
	As to the use, Ergang explains that their sorbent composition may be applied to a gas stream by feeding the sorbent through a lance or through one or more ports (para. 90) in order to remove contaminants from the gas stream (para. 89).  Ergang then explains that the sorbent and gas stream is then contacted with a particulate matter collection device (para. 90). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the particulate filter of Ergang will separate the sorbent from the gas stream because filters are designed to remove particulates and allow gases to pass through them. 
	Separating the sorbent from the gas can be considered a means of separating the fluid from the composition. 
	Since Ergang explains that the sorbent removes contaminants from the gas stream, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the contaminants in the gas stream after the filter contains a lower concentration of pollutants than the gas stream prior to entering the filter.
 
Claims 6, 11, 13, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gadkaree or Egang as applied to claims 3-5  above, and further in view of Goldberg (US Pub.: 2011/0230334).
Gadkaree describes the support as an aluminosilicate or clays, such as kaolin or other silicates (para. 126) and Egang describes the support as including silicates (see above), but none of them describe the specific supports of Claim 6.
Goldberg describes a composition for use as a sorbent in treating flue gases (title).  The sorbent composition include calcium hydroxide (para. 42, 44, 52) and other compounds, such as transition metals and a clay (abstract, para. 21, 23) together in a dry mixture (para. 23). The composition can use either activated carbon or clay or vermiculite or smectites as the foundation (para. 42).  If a clay is utilized, it can include smectite, montmorillonite, bentonite or other related clays (para. 254). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ vermiculite as the clay support, as taught by Goldberg for use in the flue-gas treating sorbent of Gadkaree because vermiculite is an effective alternative to clay as the sorbent support in gas treating sorbents. 

	As to Claim 11, Ergang teaches that the composition includes: a water-retention aid (a silicate), a basic inorganic component (such as Ca(OH)2) and a sulfur-based component (such as copper sulfide) (para. 22).
	The reference does not teach that the support/water-retention aid, includes bentonite or montmrillonite.
Goldberg describes a composition for use as a sorbent in treating flue gases (title).  The sorbent composition include calcium hydroxide (para. 42, 44, 52) and other compounds, such as transition metals and a clay (abstract, para. 21, 23) together in a dry mixture (para. 23). The composition can use either activated carbon or clay or vermiculite or smectites as the foundation (para. 42).  If a clay is utilized, it can include smectite, montmorillonite, bentonite or other related clays (para. 254). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ montmorillonite as the clay support, as taught by Goldberg for use in the flue-gas treating sorbent of Gadkaree because vermiculite is an effective alternative to clay as the sorbent support in gas treating sorbents. 

As to Claim 14, Ergang discloses that their composition includes: a water-retention aid (a silicate), a basic inorganic component (such as Ca(OH)2) and a sulfur-based component (such as copper sulfide) (para. 22).  Alternatively, Ergang teaches that the sulfide can include sodium sulfide (para. 67).  
Goldberg describes a composition for use as a sorbent in treating flue gases (title).  The sorbent composition include calcium hydroxide (para. 42, 44, 52) and other compounds, such as transition metals and a clay (abstract, para. 21, 23) together in a dry mixture (para. 23). The composition can use either activated carbon or clay or vermiculite or smectites as the foundation (para. 42).  If a clay is utilized, it can include smectite, montmorillonite, bentonite or other related clays (para. 254). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ bentonite or montmorillonite as the clay support, as taught by Goldberg for use in the flue-gas treating sorbent of Gadkaree because vermiculite is an effective alternative to clay as the sorbent support in gas treating sorbents. 

Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gadkaree or Egang or Gadkaree or Egang and Goldberg as applied to claim 3-14 above, and further in view of Lucarelli (US Pub.: 2016/0236167).
Gadkaree or Egang or Gadkaree or Egang and Goldberg disclose the sorbent with a based, sulfide and a support material combined in a dry admixture, but none describe the base and sulfide combined on the surface of the support.
Lucarelli describes a sorbent material (title) for use in removing pollutants in an exhaust gas stream (abstract).  The sorbent is composed of a transition metal sulfide (abstract) combined with a calcium material (abstract) in the form of Ca(OH)2 (para. 32) in an admixture (para. 32).  The entire calcium metal sulfide material may be attached to an exposed surface of an inorganic support (para. 12, 19).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the metal and alkaline earth metal material on the surface of the carrier, as taught by Lucarelli for use with Gadkaree or Egang or Gadkaree or Egang and Goldberg because depositing the transition metal and alkaline earth on the surface of a carrier is known to function as an effective sorbent for use in treating pollutants in an exhaust gas stream. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 1, 2021